ROGERS, Circuit Judge
(concurring). . I concur in the result. This I do because of the survey made at Salina Cruz, Mexico, on October 16, 1917, which fully informed the parties responsible as to the condition of the steering gear of the vessel. The recommendations made were not complied with, and in my opinion the difficulties subsequently complained of may be traced to that failure. Another survey was made in New York on February 5, 1918. The report of that survey had attached to it a copy of the report of the survey at Salina Cruz, so that attention was once more called to the matter.
But the Turret Crown commenced her voyage on February 19, 1918, with her steering gear in an improper condition, and after full and sufficient notice of that condition had been given and disregarded. The court below relied upon the opinion expressed by Admiral Knight’s *782“Modern Seamanship,” but that distinguished authority stands unsup-1 ported by a single other writer on the same subject, and I am unwilling to decide this case upon his authority in view of what the testimony in this case discloses. The claimant did not, .in my opinion, exercise due diligence with respect to the stearing gear.